No. 04-01-00575-CR
Mary Ella DILWORTH,
Appellant
v.
The State of TEXAS,
Appellee
From the 274th Judicial District Court, Guadalupe County, Texas
Trial Court No. 2001-0517-CR
Honorable Gary L. Steel,  Judge Presiding
Per Curiam
 
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Catherine Stone, Justice

Delivered and Filed:	September 26, 2001
DISMISSED
	The appellant has filed a motion to dismiss this appeal.  The motion is granted, and the
appeal is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH